OPINION — AG — (1) DOES A JUSTICE OF THE PEACE HAVE THE AUTHORITY TO APPOINT AN ATTORNEY TO REPRESENT A PERSON WHO IS CHARGED WITH A FELONY, WHO REQUESTS THAT AN ATTORNEY BE APPOINTED TO REPRESENT HIM, AND WHO  MAKES A PROPER SHOWING THAT HE IS UNABLE TO RETAIN HIS OWN ATTORNEY? — SEE SIXTH AMENDMENT  (2)  DOES A JUSTICE OF THE PEACE HAVE THE AUTHORITY TO APPOINT AN ATTORNEY TO REPRESENT A PERSON WHO IS CHARGED WITH A MISDEMEANOR, WHO REQUESTS TRIAL IN SAID COURT, WHO REQUESTS THAT AN ATTORNEY BE APPOINTED TO REPRESENT HIM, AND WHO MAKES A PROPER SHOWING THAT HE IS UNABLE TO RETAIN HIS OWN ATTORNEY? —  YES  (3) IF A JUSTICE OF THE PEACE DOES HAVE THE AUTHORITY TO SO APPOINT AN ATTORNEY, IN EITHER OR BOTH OF THE ABOVE INSTANCES, BY WHAT MEANS CAN SUCH ATTORNEY BE PAID FOR HIS SERVICES? — NO PROVISIONS TO BE PAID.  (4) IF NO PROVISIONS EXISTS FOR PAYMENT OF ATTORNEY'S FEE TO SUCH COURT APPOINTED ATTORNEYS, AND SAID ATTORNEYS REFUSE TO SERVE, THEN WHAT COURTS IS THE JUSTICE OF THE PEACE TO FOLLOW? — HONOR SYSTEM  (5) WHAT TEST SHOULD BE USED TO DETERMINE WHETHER OR NOT AN ACCUSED IS ABLE TO RETAIN HIS OWN ATTORNEY? — SEE TEXT OF OPINION  (6) ASSUMING THAT THE RIGHTS OF AN ACCUSED BEGIN FROM THE MOMENT OF HIS ARREST, WHAT PROCEDURE SHOULD BE FOLLOWED WHERE THE ACCUSED ASKS THE ARRESTING OFFICER OR THE SHERIFF OR JAILER FOR AN ATTORNEY? — SEE TEXT OF OPINION. CITE: ARTICLE II, SECTION 20, ARTICLE VII, SECTION 18, 22 O.S. 1961 1271 [22-1271] 22 O.S. 1961 251 [22-251] (CHARLES OWENS)